



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Guenter,
2016
    ONCA 572

DATE: 20160719

DOCKET: C55574

Weiler, Tulloch and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Peter Guenter

Appellant

Solomon Friedman, for the appellant

J. Sandy Tse, for the respondent

Heard: January 18, 2016

On appeal from the conviction entered on November 25,
    2011 and the sentence imposed on February 10, 2012 by Justice Douglas
    Rutherford of the Superior Court of Justice, sitting without a jury.

Brown J.A.:

I.

OVERVIEW

[1]

On the evening of December
    25, 2008, the appellants Nissan Pathfinder ran into a Hyundai Accent on the
    outskirts of Ottawa, injuring three of the four occupants of the Hyundai. The
    appellant, Peter Guenter, was charged with several driving related offences.
    The charges were either dismissed or stayed
,
save for three
    counts of impaired driving causing bodily harm that are the subject of this
    appeal as to conviction.

[2]

The appellant raises two
    main grounds of appeal and several related subsidiary grounds.

[3]

The first ground of appeal contends
    the
trial judge erred in allowing statements made by the
appellant
at the collision scene to be used as evidence against him on the
    substantive charges.
The appellant submits the utterances he made could
    not be used as evidence against him because they were statutorily-compelled
    statements made pursuant to the requirement to make an accident report in s.
    199(1) of the
Highway Traffic Act
, R.S.O. 1990, c. H.8, or
were made when the appellant was detained, but had not yet exercised
    his right to counsel under s. 10(b) of the
Canadian Charter of Rights and
    Freedoms
.


[4]

As his second main ground of
    appeal, the appellant submits
the trial judge erred in
    admitting the results of breath samples taken from him at the police station. No
    breath sample demand was made of the appellant at the collision scene. The
    trial judge found that a demand made later at the police station by the
    breathalyzer technician satisfied the requirement of s. 254(3) of the
Criminal
    Code
that a demand be made as soon as practicable. The appellant
raises
    the issue of whether to comply with s. 254(3) of the
Criminal Code
the
    police officer at the scene of the accident must make a demand for a breath
    sample or whether the demand may be made by a breath technician at the police
    station.

[5]

I would dismiss the appeal.
    In my view, the trial judge properly admitted into evidence the statements the appellant
    made to the police at the scene of the collision. The demand for his breath
    samples complied with s. 254(3) of the
Criminal Code
and, in any
    event, the trial judge made no error in admitting the test results under s.
    24(2) of the
Charter
.

II.       THE EVENTS AT THE ACCIDENT SCENE

[6]

In this section, I will set
    out the evidence about what happened at the scene of the accident relevant to
    the first ground of appeal. In a later section, I will describe the events at
    the police station relevant to the second ground.

A.

The
    Events Leading Up To the Appellants Arrest

[7]

A motorist following the
    Hyundai reported the collision. A fire crew reached the scene first and looked
    after those in the Hyundai. Two police cruisers arrived shortly thereafter: the
    first containing Constables Steven Mathieu and Michael Braga; the second,
    Constable Alexia Campoli.

[8]

Seeing the fire crew
    treating the occupants of the Hyundai, Cst. Mathieu approached the Pathfinder.
    He saw the appellant standing just outside the drivers side of the vehicle. He
    asked the appellant if he had any injuries. The appellant replied, No, Im not
    hurt. Im not, but my heart hurts. Cst. Mathieu asked if the appellant had any
    physical injuries. He answered, No. My heart hurts because I feel bad for
    hitting this vehicle with a family in it. Cst. Mathieu then asked the
    appellant if he was the driver of the Pathfinder, to which the appellant
    replied, Yes.

[9]

Upon Cst. Campolis arrival,
    Cst. Mathieu told her that the appellant was the driver of the Pathfinder, was
    possibly impaired by alcohol, and directed her to stay with the appellant. At
    this point, Cst. Mathieu went over to the Hyundai and had no further contact
    with the appellant. Cst. Mathieu testified that the appellant was not under
    detention or arrest during their exchanges.

[10]

Cst. Braga did not hear the conversation between Cst. Mathieu and the
    appellant. Cst. Mathieu approached Cst. Braga and told him to take the
    appellant to their police cruiser to obtain his licence, insurance and
    registration information, which he did. Cst. Mathieu made no suggestion to Cst.
    Braga that the appellant might have been impaired. Cst. Braga recalled Cst.
    Mathieu saying something to the effect of, dont let him out of your sight,
    keep an eye on him.

[11]

When they reached the cruiser, Cst. Braga asked the appellant for his
    licence and vehicle documents. The appellant produced them. Cst. Braga asked
    the appellant several times for his telephone number; Cst. Braga was not able
    to understand the appellants mumbled response. Cst. Braga observed the
    appellant had his hand on his chest,
so
he asked the
    appellant if he needed medical attention. The appellant said no, it was just
    that his heart was hurting.

[12]

Cst. Campoli came over to the cruiser as the appellant was producing his
licence
. Seeing the appellant pat his jean jacket pocket,
    Cst. Campoli asked what he was looking for. His heart, the appellant said.

[13]

Cst. Campoli smelled alcohol on the appellants breath, and she told him
    he was under arrest for impaired driving. About four minutes had elapsed from
    the time the officers arrived on the scene
until
the
    appellants arrest.

B.

The Events
    Following the Appellants Arrest

[14]

Cst. Braga help
ed
restrain the appellants hands
    behind his back. At that point, Cst. Braga heard the appellant say, I fucked
    up. Cst. Braga testified that the appellants utterance was spontaneous and
    not
made
in response to any question put to him. Cst.
    Braga did not respond to the appellants utterance. The appellant then began to
    cry and bang his head on the hood of the cruiser. Cst. Braga attempted to
    straighten him up.

[15]

Cst. Campoli testified that after she had handcuffed the appellant, he
    asked her several times to shoot him, once stating that he would rather be
    dead. He asked how the babies were, and he stated that he was just at a
    Christmas party and had a few beers. Cst. Campoli described the appellants
    utterances as all over the place. Cst. Campoli stated she did nothing to
    acknowledge what the appellant was saying.

[16]

During the ensuing search incident to arrest, Cst. Braga heard the
    appellant say: drank too much J.D.; I smoked weed; a couple of beers, its
    Christmas. Cst. Braga was not asking any questions of the appellant at this
    point of time; he was telling the appellant to focus on him, not on Cst. Campoli
    who was conducting the search.

[17]

As Cst. Braga helped to escort the appellant to Cst. Campolis cruiser
    and place him inside it, he heard the appellant say, I lost a couple of sisters
    because of this. Cst. Braga testified that the appellant was very co-operative
    during the arrest, but was emotionally upset and crying excessively.

[18]

Once the appellant was in her cruiser, Cst. Campoli read him his right
    to counsel and a caution. The appellant acknowledged that he understood both.
    He said he had his lawyers card in his wallet. Cst. Campoli indicated he could
    contact his lawyer once they reached the station.

[19]

Cst. Campoli then let the appellant out of the vehicle in order to be
    assessed by paramedics. According to Cst. Campoli, at that point the appellant
    said, I made a mistake. I was at a Christmas party. He shouldnt have turned
    in front of me. Cst. Campoli stated that the appellant was just blurting
    things out.

[20]

Cst. Campoli also testified that after the appellant left the paramedics
    and was back in the police cruiser, he said, Shoot me in the back of the
    head. She asked him to qualify what he meant. The appellant then made the statement:
    Shoot George too. He ran into the bush. Cst. Campoli asked, Whos George?
    The appellant replied: I should have never let him drive. The police searched
    for footprints in the snow surrounding the scene of the accident, but did not
    find any. The trial judge rejected the appellants testimony that someone
    called George had been driving the Pathfinder.

[21]

Following the appellants medical assessment, Cst. Campoli drove him to
    the central police station. The trip took about 11 minutes. Cst. Campoli
    testified that there was no conversation during the transport.

III.

FIRST GROUND OF APPEAL: DID THE TRIAL JUDGE ERR
    IN
ADMITTING STATEMENTS MADE BY THE APPELLANT
    AT THE COLLISION SCENE?

A.

Overview
    of the issues

[22]

The appellant submits the trial judge erred in
    admitting the statements he made to the police officers at the collision scene
    for two main reasons:

(i) His
    statement to Cst. Mathieu that he was the driver of the Pathfinder was not made
    voluntarily because he was under a legal obligation pursuant to the
Highway
    Traffic Act
to report the accident and respond to Cst. Mathieus questions;
    and

(ii) He was
    detained at the time he made his statements to Csts. Mathieu, Braga, and
    Campoli, so his statements were not admissible against him on the substantive
    charges in accordance with the principle that evidence obtained by the
    compelled direct participation of a motorist in roadside tests can only be used
    to confirm or reject an officers suspicion that the motorist might be impaired
    or over the legal limit:
R. v. Orbanski
, 2005 SCC 37, [2005] 2 S.C.R. 3;
R. v. Milne
(1996), 28 O.R. (3d) 577 (C.A.);
R. v. Coutts
(1999),
    45 O.R. (3d) 288 (C.A.); and
R. v. Rivera
, 2011 ONCA 225, (2011), 104
    O.R. (3d) 561 (the
Milne/Orbanski
line of cases).

[23]

The respondent submits: (i) the appellants statement
    to Cst. Mathieu was made voluntarily; (ii) the appellant was not detained until
    his arrest by Cst. Campoli; and (iii) the principles derived from the
Milne/Orbanski
line of cases are not applicable to the facts of this case.

[24]

I will first consider whether the appellants statement
    to Cst. Mathieu was compelled by statute, and then deal with the appellants
    submissions based on his detention.

B.

First Issue: Was the appellants statement to Cst. Mathieu that he
    was the Pathfinders driver inadmissible because it was compelled by te
Highway
    Traffic Act
?

[25]

Before the trial judge, the appellant

submitted that his statement to Cst. Mathieu that he was the
    driver of the Pathfinder was not admissible on the issue of who was driving the
    vehicle because it was a statement compelled by s. 199(1) of the
Highway
    Traffic Act
which provides:

Every person in charge of a motor vehicle or street car who is
    directly or indirectly involved in an accident shall, if the accident results
    in personal injuries or in damage to property apparently exceeding an amount
    prescribed by regulation, report the accident forthwith to the nearest police
    officer and furnish him or her with the information concerning the accident as
    may be required by the officer under subsection (3).

[26]

The appellant argued that because the statement was legally compelled, it
    could only be used on the issue of whether the officer had reasonable and
    probable grounds to arrest him and make a breath demand in accordance with
    principles in
R. v. White
, [1999] 2 S.C.R. 417. It was not admissible
    as evidence on the offences charged and the trial judge erred in admitting it.

[27]

In
White
, at para. 73, the Supreme Court of
    Canada considered the application of the principle against self-incrimination
    under s. 7 of the
Charter
to accident reports made under the compulsion
    of a provision similar to s. 199(1) of the
Highway Traffic Act
. The
    court held that such statements could not be used to incriminate the declarant
    in subsequent criminal proceedings.

[28]

According to
White
, the test for compulsion under a provision
    like s. 199(1) of the
Highway Traffic Act
is 
whether, at the time that the accident was reported by the driver, the
    driver gave the report on the basis of an honest and reasonably held belief
    that he or she was required by law to report the accident to the person to whom
    the report was given: para. 75. However, if
a declarant gives an
    accident report freely, without believing or being influenced by the fact that
    he or she is required by law to do so, then it cannot be said that the statute
    is the cause of the declarants statements:
para.
    76.

The onus lies on the accused to
    establish, on the balance of probabilities, that the statement was compelled: para.
    81.

[29]

In his ruling on the
voir dire
and
Charter
application
    (the Ruling), the trial judge stated that [t]he exchange took place in the
    earliest stages of Cst. Mathieus efforts to investigate the accident. He
concluded that there is nothing in the evidence to
    suggest that in confirming to Cst. Mathieu that he was the driver of the
    Pathfinder, Mr. Guenter did so under any subjective belief that he was
    compelled to do so by the terms of the
Highway Traffic Act
.


[30]

The trial judge was correct. In the present case, the appellant did not
    apply at trial under ss. 7, 9 or 10 of the
Charter
to exclude any of his
    collision scene statements. Nor did he place before the court on the
Charter
application (or, indeed, at the trial) any evidence that the reason he told
    Cst. Mathieu he was the driver was because
of an
    honest and reasonably held belief that he was required by law to report the
    accident to the officer. Accordingly, this ground of appeal must be dismissed.

C.

Second Issue: Did the trial judge err in admitting statements made
    by the appellant at the collision scene on the substantive charges because the
    appellant was detained when he made them?

[31]

The appellant further submits that the case law precludes
    the admission of his roadside statements to the police as evidence on the
    substantive charges against him because: (i)
he was detained from the
    time of his initial contact with Cst. Mathieu, with his detention continuing
    through his interactions with Csts. Braga and Campoli until the time of his
    arrest: and (ii) the principle stated in the
Milne/Orbanski
line of
    cases precludes the admission of such statements by a detained motorist as evidence
    on the substantive charges.

[32]

Before
examining each submission
, it is
    important to observe that on this appeal the appellant argued the issue of the
    admissibility of his statements to the police at the scene of the collision in
    a much different fashion than he did below. At trial, the appellant did not
    bring a
Charter
application to exclude his roadside statements on the
    basis of a violation of his rights under ss. 7, 9 or 10. Instead, he argued the
    statements were not made voluntarily.

C.1    Was the appellant
    detained at the time of his interaction with Csts. Mathieu and Braga?

The Trial
    Judges Reasons

[33]

In his Ruling, the trial judge found that most of the
utterances
    made by the appellant, were admissible because [t]hey were spontaneous, were
    not coerced in any way, were not in response to questioning, and were simply
    things Mr. Guenter offered freely.

[34]

At the request of defence counsel, the trial judge issued a
    Supplementary Ruling dealing with two points: (i) whether the appellants
    statement that he was the driver was voluntary; and (ii) if it was, whether the
    only use the Crown could make of the statement was to establish the officers
    reasonable and probable grounds for an arrest and breath sample demand, but not
    to prove the identity of the vehicles driver.

[35]

In his Supplementary Ruling, the trial judge stated, in part, that there
    was no
Charter
issue concerning the appellants response to Cst. Mathieu
    because there was no detention at that point. The trial judge clarified: (i)
    the appellants response to Cst. Mathieu that he was the driver of the Pathfinder
    was made voluntarily; and (ii) such evidence was admissible at trial to prove
    that he was the driver, as well as to provide reasonable and probable grounds
    for the arrest and demand for breath samples.

[36]

The appellant testified in his defence. The Crown cross-examined the
    appellant on his roadside statements to the police. The trial judge relied, in
    part, on the appellants statement to Cst. Mathieu that he was the driver of
    the Pathfinder in concluding that there was no room for any doubt that the
    appellant was driving that vehicle at the time of the collision.

The governing principles

[37]

A detention under ss. 9 and 10 of the
Charter
refers to a
    suspension of the individuals liberty interest by a significant physical or
    psychological restraint:
R. v. Grant
, 2009 SCC 32, [2009] 2 S.C.R. 353, at
    para. 44. The appellants submissions focus on the two conditions under which a
    psychological detention can arise: (i) where the individual has a legal
    obligation to comply with a restrictive request or demand; or (ii) where a
    reasonable person would conclude by reason of the state conduct that he had no
    choice but to comply.

[38]

I have already considered and rejected the appellants
    submission that his statement to Cst. Mathieu was compelled by statute. In
    respect of the second condition regarding a detention, the
appellant
argues that
in all his dealings with Csts. Mathieu and Braga
    he was subject to a psychological detention because a reasonable person would
    conclude, by reason of the state conduct, that he had no choice but to comply
    with the directions of the police.

[39]

In his Supplementary Ruling, the trial judge found that the appellant
    was not detained when he dealt with Cst. Mathieu. In light of the way in which
    defence counsel argued the issue below, the trial judge made no specific
    finding about whether the appellant was detained during his interactions with
    Cst. Braga.

[40]

The trial judges finding that Cst. Mathieu had not detained the
    appellant must be reviewed within the legal framework established by
Grant
and
R. v. Suberu
, 2009 SCC 33, [2009] 2 S.C.R. 460. Not every
    interaction between the police and members of the public, even for
    investigative purposes, constitutes a detention within the meaning of the
Charter
:
Suberu
, at para. 3. Even when an encounter clearly results in a
    detention, such as when a person ultimately is arrested and taken into police
    custody, it cannot simply be assumed that there was a detention from the
    beginning of the interaction:
Suberu
, at para. 5. Deference is owed to
    the trial judges finding as to whether an accused was detained:
Grant
,
    at para. 43.

[41]

In the present case, the encounter between the appellant and the police
    took place during the initial stages of an accident investigation by officers
    who had just arrived on the scene and were trying to sort things out. In
Grant
,
    the court observed, at
para. 38:

In
the
    context of investigating an accident or a crime, the police, unbeknownst to
    them at that point in time, may find themselves asking questions of a person
    who is implicated in the occurrence and, consequently, is at risk of
    self-incrimination. This does not preclude the police from continuing to
    question the person in the pursuit of their investigation.

[42]

The facts in
Suberu
illustrate how
    interactions between an individual and the police move along a spectrum before
    reaching the point of detention. In
Suberu
, officers had been called to
    an LCBO to investigate possible credit card fraud. As an officer entered the
    LCBO, he was passed by Mr. Suberu leaving the store who said words to the
    effect of, [he] did this, not me, so I guess I can go. The officer followed Mr.
    Suberu to his van, started some questioning, asked for Mr. Suberus ID and the
    vans vehicle documentation and, upon seeing some LCBO bags in the van,
    arrested Mr. Suberu.

[43]

The Supreme Court of Canada held that
Mr.
Suberu
    was not detained until the moment of his arrest. The court viewed the encounter
    with the police officer prior to
Mr.
Suberus arrest
as of
    a preliminary or exploratory nature, where the officer was attempting to
    orient himself to the situation [that] was unfolding in front of him, was in
    the process of sorting out the situation, and was engaged in a general
    inquiry and had not yet zeroed in on the individual as someone whose movements
    must be controlled: at paras. 31-32.

Application
    of the principles

[44]

The evidence in the present case amply supported the trial judges
    finding that the appellant was not detained at the point of his interaction
    with Cst. Mathieu because Constable Mathieu was focusing on the need to deal
    with injured persons and the exchange with Constable Mathieu was all
    preliminary to any focus on possible impaired driving. The evidence showed the
    appellants encounter with Cst. Mathieu occurred when the officer was
    attempting to orient himself to an accident scene at which he had just arrived,
    trying to sort things out, and was engaged in a general inquiry.

[45]

T
he appellant argues that he was detained by Cst. Braga
    when he was asked to accompany that officer to a police cruiser and produce his
    driving documents.
In argument below, the Crown had conceded that the
    moments leading up to the appellants arrest were a time in which a detention
    could have occurred, but it just seemed to be such a fluid dynamic that one
    moment Mr. Guenter [identify]ing himself and being asked for a phone number and
    less than a couple of minutes later hes in handcuffs.

[46]

I agree that it was a fluid and dynamic situation, where the events
    passed rapidly. In my view, the encounter between Cst. Braga and the appellant
    bears a striking resemblance to the sequence of events between Mr. Suberu and
    the police officer prior to his arrest, with the interaction more in the nature
    of preliminary questioning, than a detention:
Suberu
, at paras. 33 and
    35.

[47]

I conclude that the statements made by the appellant to Cst. Mathieu and
    Cst. Braga were made at a time when the appellant was not detained.

C.2
Does
    the principle in the
Milne/Orbanski
line of cases apply and preclude the
    use of the appellants statements on the substantive charges?

The governing principles: The
Milne/Orbanski
line of cases

[48]

The
Milne/Orbanski
line of cases considered the use that can be
    made at trial of evidence obtained through roadside sobriety tests, such as
    physical co-ordination tests and
asking
    questions of detained motorists about their earlier alcohol consumption
.
    In each of the cases, a motorist either had been pulled over by the police, or
    required to participate in a R.I.D.E. program.

[49]

Moldaver J.A. (as he then was) wrote the decisions of this court in
Milne
and
Coutts
. In those cases, he stated that

where motorists are
    compelled to submit to sobriety and roadside testing without being advised of
    their s.10(b)
Charter
rights, the Crown cannot use the test results at
    trial to incriminate the motorist on a charge of impaired driving or driving
    over 80:
Coutts
, at para. 17. The use of the test results is limited to
    justifying a demand for a breath sample under
s. 254
of the
Criminal Code
:
Milne
, at para. 47. In
Milne
, Moldaver
    J.A. clarified, at para. 40:

[T]his conclusion applies only to
evidence
    obtained from compelled direct participation by the motorist
in roadside tests authorized by
s. 48(1)
of the
HTA
, specifically designed to determine impairment or a blood-
    alcohol level exceeding 80 mg. I am not referring to observations the officer
    might make of the driver while carrying out other authorized duties. Thus, by
    way of example, an officer may observe signs of impairment in a driver, such as
    a strong odour of alcohol, blood-shot and glassy eyes, dilated pupils, slurred
    speech, unsteadiness of gait upon the driver exiting the vehicle, or other
    similar signs. These observations would be admissible at trial to prove
    impairment... [Emphasis added.]

[50]

In
Orbanski
, the Supreme Court of Canada upheld, under s. 1 of
    the
Charter
, the limitations on a persons s. 10(b) right to counsel
    resulting from the use of roadside sobriety screening measures. The court held
the evidence obtained as a result of the
    motorists participation in the screening measures without access to counsel
    could only be used as an investigative tool to confirm or reject the officers
    suspicion that the driver might be impaired; it could not be used as direct
    evidence to incriminate the driver: at paras. 58-60.  The court described the evidence
    subject to such limited use at para. 58 of its reasons:

As stated in
Milne
,
this limitation applies only to evidence obtained from the
    compelled direct participation by the motorist in roadside tests
and, in our case, police questioning
    about alcohol consumption (emphasis added).

[51]

Finally, the decision of this court in
Rivera
applied the
Milne/Orbanski
limitation of use principle in the context of a motorist who had been pulled
    over during a R.I.D.E. program and ultimately charged with refusal to comply
    with a demand for a breath sample without reasonable excuse under s. 254(5) of
    the
Criminal Code
. During the motorists 21 failed attempts to provide a
    breath sample, she made numerous statements to the officer. At trial, the Crown
    used those statements to impeach the motorists credibility and to discredit
    the factual foundation upon which the accuseds experts had opined that her
    failure to blow might be the result of a panic attack.

[52]

The motorists conviction was set aside by this court because many of
    the statements made by the motorist could not be characterized as evidence of
    the
actus reus
of refusing to blow. Instead, the Crown had used them to impeach
    the credibility of the accused. This court held, at para. 107 of
Rivera
,
    that this was not a permissible use of the evidence, stating:

In my view, the
    appellant's roadside statements were not admissible as part of the Crown's case
    for incrimination or impeachment purposes. I agree with Molloy J.'s conclusion
    in
Morrison
that roadside statements,
whether made in direct response to an inquiry by
    an officer, or made in the context of the officer's overall inquiry while the
    motorist is detained
,
are not admissible for purposes of
    attacking the accused's credibility at a trial for failure or refusal to
    provide a breath sample. The admission of any roadside utterances as part of
    the Crown's case is forbidden other than on the basis of establishing grounds for
    the demand or the
actus reus
of the offence.

[53]

The appellant submits that in
Rivera
this court expanded the
Milne/Orbanski
limitation of use protections to any statement made at the roadside. I
    disagree.
Rivera
represented an application of the
Milne/Orbanski
principle to the specific facts of that case, not an expansion of the principle
    to persons who are not detained.

Application of the principles

[54]

In his Supplementary Ruling, the trial judge dealt with the
Milne/Orbanski
limited use principle, holding that [t]here was no detention at the point Cst.
    Mathieu was focusing on the need to deal with injured persons and no
Charter
[issue] has been raised. In the trial judges view, [t]he facts at that point
    are quite distinguishable from those in the
Orbanski
line of cases, in
    which screening evidence of alcohol consumption and possible impairment is
    central. The exchange with Cst. Mathieu was all preliminary to any focus on
    possible impaired driving.

[55]

The context of the
Milne/Orbanski
line of cases differed
    significantly from that of the present one. In those cases, the police had
    pulled over the motorist to investigate possible impairment and required the
    motorist to participate in a variety of roadside sobriety tests and answer
    questions about alcohol consumption. By contrast, in the present case the
    contact between the police and the appellant arose during the initial stages of
    an accident investigation.

Statements made to Cst. Mathieu

[56]

The exchange back and forth between Cst. Mathieu and the appellant took
    place while Cst. Mathieu was trying to sort things out at the accident scene
    and when the appellant was not detained. Although the appellants statements
    were made in response to inquiries by Cst. Mathieu about whether he was injured
    and whether he was the driver of the Pathfinder, those questions were not posed
    to the appellant as part of any
compelled direct
    participation in roadside testing. The questions were posed at the outset of an
    investigation into a recent accident by a newly arrived officer who was trying
    to sort things out. The trial judge correctly concluded that the
Milne/Orbanski
line of cases did not apply to the statements made by the appellant to Cst.
    Mathieu and, as a result, the statements were admissible into evidence on the
    offences charged.

Statements made to
    Cst. Braga

[57]

A similar result applies to the statements the appellant made to Cst.
    Braga. As I found above, the evidence supports a finding that the appellant was
    not detained when he uttered his statements to Cst. Braga, so the
Milne/Orbanski
limitation of use principle does not apply to them.

Statements made to Cst. Campoli

[58]

Cst. Campoli arrested the appellant at about 7:36 p.m., placed him in
    the back of her cruiser, and then read him his rights to counsel and caution at
    around 7:51 p.m. During that 15 minute period, the appellant made numerous,
    spontaneous utterances, including he shouldnt have turned in front of me.

[59]

The appellant was detained at the time he made those statements. But,
    his statements were not made in response to inquiries from a police officer.
    Cst. Campoli testified that the appellants utterances were all over the
    place and he was just blurting things out. The trial judge admitted those
    utterances as part of the Crowns case, holding that [t]hey were spontaneous,
    were not coerced in any way, were not in response to questioning, and were
    simply things Mr. Guenter offered freely.

[60]

The trial judge did not err in admitting those statements for two
    reasons. First, it must be recalled that the appellant did not bring an
    application at trial alleging an infringement of his s. 10(b) rights.

[61]

Second, one of the duties imposed by s. 10(b) on the police is the duty
    to cease questioning or otherwise attempting to elicit evidence from the
    detainee until he has had a reasonable opportunity to retain and instruct
    counsel:
R. v. Manninen
, [1987] 1 S.C.R. 1233, at pp.1242-43;
Suberu
,
    at para. 38. Although no s. 10(b) application was before the trial judge, he
    directly addressed the circumstances in which the appellant made his
    post-arrest utterances. He held that the statements were not made in response
    to police questioning, but were voluntary, unconnected utterances by the
    appellant, sort of all over the place. The record amply supports those
    findings of fact.

[62]

The evidence discloses that the appellant spoke to Cst. Campoli because
    he wished to speak, not because he was asked to do so. Cst. Campolis evidence
    that the appellant understood the reading of his rights to counsel and the
    caution was not questioned at trial. No allegation was made at trial that the
    police breached the appellants s. 10(b) rights. In those circumstances, I see
    no error in the trial judge admitting those statements into evidence:
R. v.
    Bennight
, 2012 BCCA 190, 320 B.C.A.C. 195, at paras. 87-89;
R. v.
    Jackson
, 2005 ABCA 430, 376 A.R. 99, at para. 27.

D.

Conclusion

[63]

For the foregoing reasons, I conclude the trial judge did not err in
    admitting into evidence the statements made by the appellant to Csts. Mathieu,
    Braga and Campoli. I would not give effect to this ground of appeal.

IV.
SECOND
    GROUND OF APPEAL:
DID THE TRIAL JUDGE ERR IN FINDING
    THAT BREATH SAMPLES WERE TAKEN FROM THE APPELLANT PURSUANT TO A LAWFUL DEMAND?

A.

The
    Evidence

[64]

Cst. Campoli did not have a roadside screening device with her on the
    evening of the collision. She testified that she did not make efforts to get
    one from another officer because the appellant was showing obvious signs of
    impairment. At the scene of the collision, Cst. Campoli did not make any demand
    for a breath sample or inform the appellant that such a sample would be taken.

[65]

Cst. Campoli drove the appellant to the police station. Upon their arrival,
    the appellant was searched. As the search was conducted, Cst. Campoli talked to
    Cst. James Casey, a qualified breathalyzer technician. Cst. Casey asked Cst.
    Campoli if she had read the appellant a breathalyzer test demand. She informed
    Cst. Casey that she had not. Cst. Casey told her to read one before the appellant
    called his lawyer. She did so once the appellant was placed in a holding cell.

[66]

Cst. Campoli testified she completely forgot to read a demand to the
    appellant at the scene of the collision. She explained the scene was horrific,
    she was interrupted by paramedics when reading the appellant his rights and
    caution, and that interruption may have broken her train of thought.

[67]

Cst. Campoli arrested the appellant for impaired driving at 7:36 p.m., and
    read him the right to counsel and caution at 7:51 p.m. She did not read him a
    breath sample demand until 8:36 p.m. The appellant then spoke with his lawyer
    until 9:04 p.m.

[68]

Cst. Campoli informed the breath technician, Cst. Casey, of her grounds
    for arresting the appellant, specifically: the appellant had been involved in a
    traffic accident; she observed the odour of alcohol on his breath; she observed
    he was unsteady on his feet, his speech was slurred, and he was unable to keep
    his head up. Cst. Casey testified that those were sufficient grounds for him to
    proceed with the testing procedure. He also indicated that it was his standard
    practice to review with the arresting officer his or her grounds for arrest.

[69]

Cst. Campoli then turned the appellant over to Cst. Casey for testing. Cst.
    Casey read the appellant his rights to counsel, caution to a charged person,
    secondary caution to a charged person, and the breathalyzer test demand. After
    reading each element, Cst. Casey asked the appellant whether he understood it; the
    appellant said he did.

[70]

Cst. Casey administered two breath tests to the appellant at 9:15 and
    9:35 p.m. The first sample recorded an alcohol/blood reading of 172 mg/100 ml;
    the second, 170 mg/100 ml.

B.

The Trial
    Judges Reasons

[71]

At trial, the appellant submitted that the demand for his breath sample
    was not made as soon as practicable as required by s. 254(3)(a) of the
Criminal
    Code.
As a result, the demand was unlawful, and the taking of his breath
    samples was a violation of his s. 8
Charter
right to be secure against
    unreasonable search or seizure.

[72]

Section 254(3) of the
Criminal Code
provides, in part:

254.
(3)
If a peace officer has reasonable grounds to believe that a
    person is committing, or at any time within the preceding three hours has
    committed, an offence under section 253 as a result of the consumption of
    alcohol, the peace officer may, by demand made as soon as practicable, require
    the person

(a)
to provide, as soon as
    practicable,

(i)
samples
    of breath that, in a qualified technicians opinion, will enable a proper
    analysis to be made to determine the concentration, if any, of alcohol in the
    persons bloodand

(b)
if necessary, to accompany the
    peace officer for that purpose.

[73]

The trial judge held that in the unfolding events at the collision
    scene, Cst. Campoli simply forgot to make the demand, an omission he
    described as one of simple error, inadvertence, and nothing more. He also held
    that the breath sample demand made by Cst. Campoli at the police station was
    not made as soon as practicable because [t]here had been plenty of
    opportunity to make the demand well before that, had she thought to do so.

[74]

However, the trial judge accepted the Crowns argument that since the
    breathalyzer technician, Cst. Casey, had made a demand as soon as practicable
    after he had formed proper grounds, the requirements of s. 254(3) were met, and
    the taking of the breath samples was lawful. In reaching that conclusion, the
    trial judge reviewed the decisions of the Superior Court of Justice in
R. v.
    Nassier
(1998), 36 M.V.R. (3d) 117,
R. v. Dhaliwal
(2005), 16 M.V.R.
    (5th) 165, and
R. v. Chilton
, [2009] O.J. No. 3655. The trial judge then
    concluded:

In the circumstances of the case before me and in light of
    these previous decisions in this Court, I see no compelling reasons not to find
    that Cst. Caseys demand that Mr. Guenter provide breath samples constituted
    lawful demands and suitable preconditions for the taking of the breath samples
    on which both the certificate tendered and the toxicologists opinion evidence
    are based. The breath samples were lawfully taken and the evidence flowing from
    their analysis is admissible.

C.

Positions
    of the Parties

[75]

The appellant submits the trial judge erred in finding that the demand
    made by the breathalyzer technician, over an hour after Cst. Campoli had
    arrested him, satisfied the as soon as practicable requirement of s. 254(3).
    First, he argues that the trial judge erred in his statement of the law because
    the decisions in
Nassier
and
Dhaliwal
involved the continuing
    effect of a valid initial demand by the arresting officer, not the validity of
    a stand-alone initial demand by a breathalyzer technician. Although the
Chilton
case involved facts similar to those in the present case, the appellant
    contends
Chilton
was wrongly decided.

[76]

Second, the appellant submits the trial judges conclusion was not
    supported by the evidence for two reasons: (i) the breath technician, Cst.
    Casey, recorded that the demand he was relying on was the one given by Cst.
    Campoli, not himself; and (ii) Cst. Casey did not testify that he had formed
    his own reasonable grounds to make a demand of the appellant.

[77]

The respondent submits that notwithstanding the trial judges finding
    that Cst. Campolis demand was not made as soon as practicable, Cst. Caseys
    demand complied with s. 254(3) because he had made the demand as soon as
    practicable after forming his own reasonable grounds to do so.

D.

The Case
    Law

[78]

Before analyzing the trial judges interpretation of the breath sample
    demand requirements in s. 254(3), a brief review of the case law surrounding
    the issue is in order.

[79]

To start, the trial judge referred to the decisions in
Nasseir
and
Dhaliwal
in support of his conclusion. In my view, the appellant is
    correct to say that this is not a case in which there was a continuing demand
    by an investigative officer which remained operative, or on which the breath
    technician could rely:
Nasseir
, at paras. 41-42;
Dhaliwal
, at
    para. 26. In those cases, the investigating officers made valid demands at the
    scene. On the issue of whether the technician had obtained breath samples
    pursuant to a lawful demand, the courts also held that in light of the evidence
    of valid demands at the scene, the technicians either were acting as agents for
    the demanding officers or there were continuing demands:
Dhaliwal
, at
    para. 26. The courts hinted that a demand by the technician alone might satisfy
    s. 254(3), but neither case was decided on that point.

[80]

However, there is a line of lower court cases standing for the
    proposition that where the arresting officer has failed to make a demand, a
    technicians demand, based upon his own reasonable and probable grounds and made
    as soon as practicable after those grounds are formed, satisfies the s.
    254(3) requirement. Kenkel J. summarized that jurisprudence in
R. v. Inataev
,
    2015 ONCJ 166,
[2015] O.J. No. 1561
, at
    paras. 48-49:

In
R. v. Krawcar
, [2002] OJ No.2307 (SCJ) the summary
    conviction appeal court considered the former forthwith or as soon as
    practicable demand requirement in 254(3) and held that the section does not
    require the demand be made by the arresting officer. A timely demand made by
    the breath technician after he or she receives grounds is sufficient to comply
    with 254(3). The summary conviction appeal courts in
R. v. Dhaliwal
,
R.
    v. Chilton
and
R. v. Guenter
, and the trial courts in
R. v.
    Hillis
,
R. v. Kyoz
apply the same reasoning.

While a trial court must consider the demand by the breath
    technician, the court is not required as a matter of law to find the later
    demand sufficient. Its open to the court to find that breath technicians
    demand does not comply with 254(3). The finding is a factual one within the
    discretion of the trial court. See:
R. v. Laws
,
R. v. Howe
.
    [Citations omitted.]

[81]

Chilton
involved circumstances very similar to those of the
    present case: the arresting officer had failed to make a breath sample demand
    at the scene through inadvertence; the officer made a demand about 40 minutes
    later when turning the accused over to the technician; the technician made a
    demand, and then took samples. As in the present case, there was a finding that
    the demand made by the arresting officer at the station was not made as soon as
    practicable.

[82]

On summary conviction appeal, MacDougall J. set aside the accuseds
    acquittal and directed a new trial. He found that it was open to the Crown to
    attempt to rely on the technicians demand as a valid demand under s. 254(3).
    He held the trial judge should have considered (i) whether the technicians
    demand was made on reasonable and probable grounds, and (ii) whether the demand
    was made as soon as practicable after the technician had formed those grounds:
Chilton
,
    at paras. 48-49.

[83]

The appellant argues that
Chilton
, and the cases similar to it, were
    wrongly decided.

[84]

Before turning to the analysis, I would observe that I do not
    necessarily agree with the line of lower court cases, summarized in
Inataev
above,
    which hold that the validity of the demand is a question of fact, as opposed to
    a question of mixed fact and law. However, this point was not argued before us,
    so it is not necessary to decide it.

E.

Analysis

[85]

As in all cases involving warrantless searches and seizures, the onus is
    on the Crown to prove, on a balance of probabilities, that the demand for the
    breath sample was reasonable:
R. v. Haas
, (2005), 76 O.R. (3d) 737 (C.A.),
    at paras. 24 and 31. A search is reasonable if, in part, it is authorized by
    law.

[86]

To determine whether Cst. Caseys taking of breath samples from the
    appellant was authorized by law requires answering the following question:
    Where the trial judge has found that a breath sample demand by the
    investigating or arresting officer was not made as soon as practicable, can a
    separate demand by a breathalyzer technician satisfy the requirement of s.
    254(3) that a demand be made as soon as practicable by a peace officer [who]
    has reasonable grounds to believe that a person is committing, or at any time
    within the preceding three hours has committed, an offence under section 253 as
    a result of the consumption of alcohol?

[87]

As the Supreme Court of Canada observed in
R. v. Deruelle
, [1992]
    2 S.C.R. 663, at p. 677, s. 254(3) is not a model of clarity. The lack of
    clarity reveals itself in the context of the present case. On the one hand, the
    term peace officer used in s. 254(3) certainly includes both an
    investigating/arresting officer, as well as a breathalyzer technician. On the
    other hand, s. 254(3)(a) requires a person to provide a breath sample as soon
    as practicable after a demand is made, and s. 254(3)(b) requires the person,
    if necessary, to accompany the peace officer for that purpose. That
    requirement reflects the general practice that the demand for a breath sample
    is made at the scene of a stop or accident, and the person then accompanies the
    officer to the police station to provide the breath sample.

[88]

Nevertheless, the interpretation of s.
    254(3) adopted in
Deruelle
at p. 671 is clear: s. 254(3) should be
    interpreted as requiring only that a peace officer form a belief that an
    impaired driving offence has been committed by the suspect within the past
    [three] hours. A demand made pursuant to that belief must follow as soon as
    practicable, but this may fall outside the [three]-hour limit.

[89]

Given the close inter-relationship
    between the operation of s. 254(3) and the need for officers to ensure that a
    detained person can exercise his s. 10(b) rights in a meaningful way, linking
    the making of the demand to the timing of the detention has a certain practical
    attractiveness. But that is not how s. 254(3) reads. As this court held in
R.
    v. Wylie
, 2013 ONCA 673, 51 M.V.R. (6th) 1,
    at para. 10: All that s. 254(3) requires is that a valid breath demand is made
    by a peace officer with reasonable grounds to do so and that the demand is made
    as soon as practicable. There is nothing in the
Criminal Code
or in the jurisprudence that supports the proposition
    that the Crown must prove the who, what, where and when of the demand. Moreover,
    the larger objective of the
Criminal Codes
breathalyzer scheme of
    forcing prompt police investigation was held to be promoted by the three hour
    limit in s. 254(3):
Deruelle
, at
    p. 672.

[90]

As applied to the present case, the
    interpretation of s. 254(3) in
Deruelle
would permit the trial judge to
    find that a demand by the breathalyzer technician, Cst. Casey, would satisfy
    the requirements of s. 254(3) provided he had formed reasonable grounds within 
    the three-hour time limit and made a demand as soon as practicable
    thereafter.
Accordingly, the issue on this appeal then becomes whether
    the trial judge erred in finding that Cst. Caseys demand that the appellant
    provide breath samples constituted a lawful s. 254(3) demand.

[91]

The appellant submits Cst. Casey never testified that he relied on his
    reasonable grounds to make his demand, so s. 254(3) was not satisfied.

[92]

I do not accept this submission. The trial judge understood Cst. Caseys
    testimony to be that following his briefing by Cst. Campoli, he agreed there had
    been reasonable and probable grounds to arrest the appellant for an offence
    under s. 253. The trial judge found that the suitable preconditions then existed
    for the taking of the breath samples. The following evidence given by Cst. Casey
    during his examination-in-chief supported that finding by the trial judge:

Q: Prior to that, did you receive any information about the
    reasons why Mr. Guenter was in police custody?

A: Yes. I conducted a brief interview with Constable Campoli

Q: Okay.

A: and that was at 9:07 p.m., and she relayed to me her
    grounds for arrest.

Q: Did you make note of those grounds?

A: Yes, I did. She advised me that Mr. Guenter was involved in
    a traffic accident; that she observed the odour of alcohol on his breath; that
    she observed him to be unsteady on his feet. She observed that he had slurred
    speech, and she also observed that he was unable to keep his head up.

Q: Okay.

A: That  that was sufficient grounds for me to proceed with
    the testing procedure.

Q: Okay. And when you say grounds, can you elaborate a bit
    what you mean by that word?

A: Grounds. Grounds for the arrest  is it reasonable to
    suspect that a crime has been committed, and in this case, drunk driving.

The Court: [A]ll the things that you mentioned, if you can
    just repeat what you said.

Q: Yes, Your Honour. There was a traffic accident; that Officer
    Campoli observed the odour of alcohol on the breath of Mr. Guenter.

The Court: Yes.

A: That he was unsteady on his feet; that he had slurred
    speech; and he was unable to keep his had up.

The Court: Now, when somebody brings in a candidate for breath
    samples to you, do you review  or you always review what they say were their
    grounds for arresting a person to bring them in?

A: Yes, I do.

The Court: [D]o you have to agree that what you are told, in
    your view, constitutes reasonable and probable grounds?

A: I should satisfy myself that if Im going to continue the
    arrest, that I should  I should think it reasonable at that point in time

The Court: Thats

A: to do so.

The Court: part of your practice?

A: Yes.

[93]

There is no dispute that Cst. Casey made his demand immediately following
    his formation of reasonable grounds to do so. Accordingly, his demand was made
    as soon as practicable in accordance with s. 254(3).

[94]

It follows that the trial judge did not err in concluding that the
    breath samples were lawfully taken and the evidence flowing from their analysis
    is admissible.

V.       IF
THE
    BREATH SAMPLES WERE NOT TAKEN PURSUANT TO A LAWFUL DEMAND, DID THE TRIAL JUDGE
    ERR IN FAILING TO EXCLUDE THE EVIDENCE OF THE BREATH SAMPLES UNDER S. 24(2) OF
    THE
CHARTER
?

[95]

Having found that there was no breach of s. 8, strictly speaking it is
    not necessary to consider this ground of appeal. However, in my view, it would
    not succeed in any event.

[96]

When reviewing a trial judges s. 24(2) determination of what would
    bring the administration of justice into disrepute having regard to all of the
    circumstances, considerable deference is owed on appellate review to the trial
    judges determination where he or she
has
    considered the proper factors and has not made any unreasonable finding:
R.
    v. Côté
, 2011 SCC 46, [2011] 3 S.C.R. 215, at para. 44. However, where the
    relevant factors have been overlooked or disregarded, a fresh

Grant
analysis is
    both necessary and appropriate:
R. v. Cole
, 2012 SCC 53, [2012] 3 S.C.R.
    34, at para. 82.

[97]

The trial judge conducted his s. 24(2) analysis in accordance with the
    principles set down in
Grant
.
He
concluded that
    [i]t would be inappropriate to exclude the highly relevant evidence of
    blood/alcohol content in Mr. Guenters system even if it should be ruled that
    it was obtained in breach of his
Charter
rights. The nature of any
    infringement and the impact on his protected rights do not, in my view, justify
    the impact of such a remedy.

[98]

I see no basis to interfere with the
    trial judges conclusion. He applied the correct legal test. Assuming there was
    a breach of the appellants rights, it was not serious. The record amply
    supported the trial judges finding that Cst. Campolis failure to make a
    demand as soon as practicable was an inadvertent, simple error 
and
    nothing more. The collection of the breath samples amounted to no more than a minimal
    intrusion upon the appellants privacy, bodily integrity and human dignity:
Grant
,
    at para. 111. Finally, the breath sample results were reliable and highly
    probative evidence, important to the prosecutions case. The trial judge
    considered the proper factors and his findings were reasonable; his determination
    that the administration of justice would not be brought into disrepute by the
    admission of the breathalyzer evidence is entitled to deference.

VII.     DISPOSITION

[99]

For the reasons set out above, I would dismiss the appeal.

Released: KMW (July 19, 2016}

David Brown J.A.

I agree K.M. Weiler
    J.A.

I agree M. Tulloch
    J.A.


